DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of claims 1-13 in the reply filed on 02/17/21 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/19 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-10 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vincent et al. (US 2020/0152579).

a.	Re claim 1, Vincent et al. disclose a method, comprising: forming a recess 114 (figs. 1-4E and related text; see remaining of disclosure for more details) in an electrically insulating encapsulation material 110 [0019], wherein the encapsulation material at least partly encapsulates a semiconductor chip 106 ([0017]); forming an adhesion promoting structure in the recess (the adhesion promoting structure is interpreted as the horizontal surface of 110 forming a bottom of upper trench 116 or the horizontal surfaces of 110 forming a bottom of upper trench 116 in combination with the bottom steel layer in the stack steel/copper/steel forming layer 112 as per [0021]; it is the Examiner position that the horizontal surface of 110 forming a bottom of upper 

b.	Re claim 3, the sprayed electrically conductive material comprises at least one of copper, aluminum, iron, nickel, alloys thereof, bronze, brass ([0021]).

c.	Re claim 4, it is the Examiner position that the drilling techniques described in [0019], i.e. laser drilling or bit drilling or water jet or saw blade cutting would result in roughening the sidewalls of the trench 114 one way or another due to inherent discontinuities in the cutting medium of those techniques, discontinuities that will imprint their marks where they cut through the material of encapsulant 110. As such, forming the recess comprises applying at least one of an etching process (the water jet removal is implicitly an etching process) and a laser process (disclosed in [0019]) to the encapsulation material, and forming the adhesion promoting structure comprises roughening a sidewall of the recess by the at least one of the etching process and the MPEP 2112.01 (I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT) Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

d.	Re claim 5, in view of MPEP 21112.01 cited above and based on the fact that the drilling of trench 114 is done by a laser process as in Applicants’ disclosure, roughening the sidewall comprises forming at least one of scallops and undercuts on the sidewall.

e.	Re claim 7, forming the recess comprises forming a via hole, wherein the via hole extends through the encapsulation material from a first (top) surface of the encapsulation material to a second (bottom) surface of the encapsulation material (explicit on figs. 3B-D&4A).

f.	Re claim 8, spraying the electrically conductive material comprises forming an electrical via connection through the encapsulation material, wherein the electrical via connection is electrically coupled (via die pad 102 and adhesive 108 when it is a solder; see figs. 1&4C, [0014]) to the semiconductor chip.



e.	Re claim 10, forming the adhesion promoting layer comprises forming the recess in a first surface of the encapsulation material until an electrically conductive structure 102 (or 104), in particular a conductor track, arranged on a second (bottom) surface of the encapsulation material is exposed from the encapsulation material at the bottom of the recess (explicit on fig. 3D&4A-D).

f.	Re claim 13, method of claim 1, further comprises spraying the electrically conductive material over at least one of a surface of the encapsulation material and a surface (top surface) of the semiconductor chip (explicit on figs. 4C-4D).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 8,617,987) in view of Ko et al. (US 2010/0109132).

a.	Re claim 1, Gan et al. disclose a method, comprising: forming a recess 34 in an electrically insulating encapsulation material 58 (see figs. 2G-H and col. 4 ln. 24 to col. 5 ln. 15; see remaining of disclosure for more details), wherein the encapsulation material at least partly encapsulates a semiconductor chip 52 (col. 4 ln. 4-14); forming an adhesion promoting structure (the adhesion promoting structure is either the protrusions and indentations on sidewall 38, or the combination of layer 40 and the protrusions and indentations on sidewall 38, or the combination of layers 40&44 and the protrusions and indentations on sidewall 38, or the combination of layer 80 and the protrusions and indentations on sidewall 38, or the combination of layers 40&44&80 and the protrusions and indentations on sidewall 38; see figs. 2I-J&5 and col. 5 ln. 4-34 and col. 7 ln. 62 to col. 8 ln. 8) in the recess; and [forming] an electrically conductive material 46 into the recess (figs. 2K-L, col. 5 ln. 35-51), wherein the adhesion promoting structure is configured to (i.e. capable to) provide an adhesion between the electrically conductive material and the encapsulation material. But Gan et al. do not appear to explicitly disclose forming the conductive material 46 by a spraying process. But rather disclose using a plating process (see col. 5 ln. 35-45).



	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed layer 46 with a spraying process, and this as a non-inventive step of forming a metal interconnect with a known alternative method to plating with a reasonable expectation of success (see MPEP 2143.C&D&E&G).

b.	Re claim 2, cold gas spraying and plasma dust spraying are conventionally known type of spraying methods for forming conductive layers, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used either one of them as spraying method for forming layer 46, and this as non-inventive step of using a known method for its known purpose with a reasonable expectation of success (see MPEP 2144.I&2 and 2143.E). 

c.	Re claim 3, the sprayed electrically conductive material comprises at least one of copper, aluminum, iron, nickel, alloys thereof, bronze, brass (46 is copper).

d.	Re claim 4, forming the recess comprises applying at least one of an etching process and a laser process to the encapsulation material, and forming the adhesion promoting structure comprises roughening a sidewall of the recess by the at least one of the etching process and the laser process (explicit on fig. 2H and related text).



f.	Re claim 6, the encapsulation material comprises at least one of filler particles 62 (fig. 2E, col. 4 ln. 24-34) and filler fibers, and roughening the sidewall comprises breaking the at least one of the filler particles and the filler fibers out of the encapsulation material during the at least one of the etching process and the laser process (col. 5 ln. 4-25).

g.	Re claim 8, spraying the electrically conductive material comprises forming an electrical via connection through the encapsulation material, wherein the electrical via connection is electrically coupled to the semiconductor chip (explicit on figs. 2I-M and related text).

h.	Re claim 9, forming the adhesion promoting structure comprises forming an adhesion promoting layer (which can be layer 40 or 44 or 40&44 or 80 or 80&40&44) in the recess.

i.	Re claim 11, after spraying the electrically conductive material, sidewalls of the recess are uncovered (at least in part) by the adhesion promoting layer 40 (see fig. 2I and related text, noting that the sidewall portion 42 exposed by layer 40 still remains exposed by 40 after the conductive layer 46 is formed in fig. 2K).



k.	Re claim 13, method of claim 1, further comprises spraying the electrically conductive material over at least one of a surface of the encapsulation material and a surface of the semiconductor chip (explicit on fig. 2K).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wood et al. (US 2006/0046347) disclose forming metallic interconnect and seed layers with a spraying process ([0077], [0093]-[0096]). Chen et al. (US 2014/0175663) disclose forming and interconnect layer in a hole with roughened surfaces and an adhesion promoting layer in encapsulant embedding a chip. Murai et al. (US 2007/0082183) disclose forming an interconnect layer in an encapsulant with openings having roughened sidewalls and exposed fillers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899